Title: To Thomas Jefferson from Alexander Hamilton, 30 November 1793
From: Hamilton, Alexander
To: Jefferson, Thomas



Sir
Treasury Department November 30th 1793

I have taken the opinion of the Attorney General on the case of the St. Domingo vessels, mentioned in your letter of the 2d. of September last, which confirms that which I had before entertained, and on further reflection continue to entertain … namely that those vessels do not fall within the meaning of the 38th. Section of the collection Law respecting vessels that put into our Ports from distress or Necessity; and of course are liable by law to the payment of the duty of Tonnage; from which it is not within the compass of Executive Discretion to relieve them, whatever circumstances of hardship may exist. A copy of the opinion of the Attorney General is herewith transmitted.
The law appears manifestly to contemplate cases of distress or necessity from causes which compel a vessel, being on a voyage for another port to change her destination for a port of the united States; not the case of a vessel which, induced by a civil insurrection to quit a foreign port, finds it most convenient to make a voyage to the united States.
I return enclosed the letter from the Vice Consul of Virginia; and have the honor to be with respect Sir Your obedient Servant

Alexander Hamilton

